Citation Nr: 1145305	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  05-17 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left wrist disability (left wrist fusion). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1976. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran presented testimony at a personal hearing at the RO in October 2007 before a Decision Review Officer.  A copy of the hearing transcript was attached to the claims file.  The case was remanded for additional development in June 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

In a November 2011 statement, the Veteran, thought his representative, requested a Board hearing to be held at the RO in Montgomery, Alabama, by video conference.  As a hearing has not yet been conducted, the RO should schedule a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing to be held from the RO in Montgomery, Alabama.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


